Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites the limitation "the first section, the second section, the third section" in lines 1-2.  Claim 6, recites the limitation "the third section" in line 2. Claim 9, recites the limitation " the fourth substrate " in line 2.
There is insufficient antecedent basis for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2022/0236819).
Regarding claims 1, 12, Zhang et al., figs. 3-4, 10, discloses a display panel (abstract), comprising: a bonding area (100, 200) and an active area (AA); a flexible printed circuit board arranged on a side (pars. 33, 35), away from the active area (AA), of the bonding area, wherein the flexible printed circuit board comprises a display signal line (60) which extends in a first direction (the display signal line 60 is arranged along a first direction (i.e., direction X in FIG. 1)) and is electrically connected to the bonding area (FIGS. 1 and 2, in the related art, a touch display panel includes a display region (AA) and a non-display region surrounding the display region. The non-display region includes a bonding region arranged at one side of the display region, and bezel regions arranged respectively at two opposite sides of the bonding region. A touch signal line is extracted from the display region, and extends along a corresponding bezel region to the bonding region. A first pad 1000 bound to a display signal line 60 and a second pad 2000 bound to the touch signal line are arranged at the bezel region. Each display signal line is coupled to the FPC via the first pad 1000, and each touch signal line is coupled to the FPC via a corresponding second pad 2000. Two second pads 2000 are arranged at two opposite sides of the first pad 1000 respectively. As shown in FIG. 2, the display signal line 60 is arranged along a first direction (i.e., direction X in FIG. 1), so a part of touch signal lines inevitably cross the display signal line 60); and a touch driving line and a signal receiving line, wherein the touch driving line and the signal receiving line are connected to the flexible printed circuit board from the active area via the bonding area (FIGS. 3 and 4, the touch signal line includes a sensing signal line 101 and a driving signal line 102), and the display signal line does not overlap with the touch driving line or the signal receiving line (Through the organic material layer 501, it is able to increase a distance between the display signal line 60 and the touch signal line 100 in a direction perpendicular to a substrate, thereby to prevent the occurrence of the interference between the display signal line 60 and the touch signal line 100, in order to further reduce the interference between the display signal line 60 and the touch signal line 100, an isolation layer is arranged between the display signal line and the touch signal line in the bonding region in a direction away from the substrate).
Regarding claim 2, Zhang et al., figs. 3-4, 10, discloses the display panel according to claim 1, wherein one of the touch driving line and the signal receiving line is connected to the flexible printed circuit board along a side edge of the bonding area in a second direction; and the other one of the touch driving line and the signal receiving line comprises a first section, a second section, a third section and a fourth section, the first section and the second section are arranged on side edges of two sides of the bonding area in the second direction and extend in the first direction, the third section extends in the second direction and is electrically connected to the first section and the second section, the first section, the second section and the third section are located in the bonding area, the fourth section extends to the flexible printed circuit board from a joint of the second section and the third section, and the third section does not overlap with the display signal line (FIGS. 3 and 4, the touch signal line includes a sensing signal line 101 and a driving signal line 102, and the sensing signal line 101 includes a first secondary sensing signal line extending along the first bezel region to the bonding region and a second secondary sensing signal line extending along the second bezel region to the bonding region. The first secondary sensing signal line includes a first portion 1011 arranged at the bonding region and extending along the first direction to the second pad 2000. The second secondary sensing signal line includes a second portion 1012, a third portion 1013 and a fourth portion 1014 arranged at the bonding region, the second portion 1012 extends along the first direction, the third portion 1013 extends from one end of the second portion 1012, is bent and then extends along the second direction, and the fourth portion extends from one end of the third portion 1013, is bent and then extends along the first direction to the second pad 2000. The driving signal line 102 is extracted from a side of the display region adjacent to the bonding region, and extends along the first direction to the second pad 2000).
Regarding claims 3, 4, Zhang et al., figs. 3-4, 10, discloses the display panel according to claim 2, wherein the bonding area comprises a display panel driving IC, a length direction of the display panel driving IC is parallel to the second direction, and an orthographic projection of the third section in the bonding area overlaps with the display panel driving IC; and/or wherein orthographic projections of the first section and the second section in the bonding area do not overlap with the display panel driving IC (In the design of an on-cell touch panel, usually a touch active region is greater than an active display region of the panel, i.e., an edge of a touch electrode block extends beyond the active display region. In addition, a touch signal line needs to be extracted from an upper end of a display region and extends along each of a left side and a right side of the display region to a bonding region at a lower end, is coupled to a Flexible Printed Circuit (FPC), and then is coupled to a touch integrated circuit (T-IC) via a line on the FPC. However, display signal lines are arranged in the middle of the bonding region as well as in the middle of the FPC, so the touch signal line at one side may inevitably cross the display signal line. Taking crosstalk into consideration, usually the FPC includes more than two layers, so as to shield signal interference).
Regarding claim 5, Zhang et al., figs. 3-4, 10, discloses the display panel according to claim 1, wherein the first section and the second section are arranged on a same layer which is different from a layer where the third section is arranged, the first section is electrically connected to the third section through a first via hole, and the second section is electrically connected to the third section through a second via hole.
Regarding claim 9, Zhang et al., figs. 3-4, 10, discloses the display panel according to claim 2, wherein the flexible printed circuit board further comprises: a first signal shielding layer arranged on a side, away from the fourth substrate, of the second substrate; and a second signal shielding layer arranged on a side, away from the second substrate, of the fourth substrate (see the isolation layer includes a metal shielding line 502 with a fixed potential, and the metal shielding line 502 is arranged at a same layer as a power source signal line of the touch display panel. The metal shielding line 502 has a shielding effect, so it is able to prevent the occurrence of the interference between the display signal line 60 and the touch signal line 100… the power source signal line serves as the metal shielding line 502).
Regarding claim 10, Zhang et al., figs. 3-4, 10, discloses the display panel according to claim 1, wherein the flexible printed circuit board further comprises at least one of a power line and a second wire grounding terminal, and both the power line and the second wire grounding terminal are arranged on a same layer as the display signal line (In some embodiments of the present disclosure, in order to further reduce the interference between the display signal line 60 and the touch signal line 100, an isolation layer is arranged between the display signal line and the touch signal line in the bonding region in a direction away from the substrate. In some embodiments of the present disclosure, in order to simplify the manufacture process, the isolation layer is formed at the same time with the planarization layer, i.e., the isolation layer is arranged at a same layer, and made of a same material, as the planarization layer).
Regarding claim 11, Zhang et al., figs. 3-4, 10, discloses the display panel according to claim 1, wherein a touch panel of the active area comprises a driving signal line and a receiving signal line; and the driving signal line is led out from the touch driving line and connected to the flexible printed circuit board, and the receiving signal line is led out from the signal receiving line and connected to the flexible printed circuit board (FIGS. 3-6 and 10, in a direction away from the substrate, the touch display panel includes the display signal line 60, the power source signal line (signal line VDD 2 and signal line VSS 3 in FIG. 1) and the touch signal line 100. The metal shielding line 502 may be provided separately, or the power source signal line of the touch display panel may serve as the metal shielding line 502. In some embodiments of the present disclosure, a width of a part of the power source signal lines in a direction parallel to the substrate increases, so that an orthogonal projection of the touch signal line 100 onto the substrate is located within the corresponding power source signal line. The power source signal line has a shielding effect, i.e., it serves as the metal shielding line. At this time, it is unnecessary to provide the metal shielding line separately, thereby to simplify the manufacture process. In a specific embodiment of the present disclosure, the isolation layer includes the metal shielding line 502 and the organic material layer 501. The organic material layer 501 is arranged between the metal shielding line 502 and the touch signal line 100, so as to effectively prevent the occurrence of the interference between the display signal line 60 and the touch signal line 100).
   Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112 rejection above.
None of the references cited in record disclose or suggest the display panel according to claim 1, wherein the bonding area comprises: a first substrate, wherein the third section is located on one side of the first substrate; a first insulating layer arranged on a side, away from the first substrate, of the third section; a first conductive layer arranged on a side, away from the first substrate, of the first insulating layer; a second insulating layer arranged on a side, away from the first substrate, of the first insulating layer and covering the first conductive layer; a second conductive layer arranged on a side, away from the first substrate, of the second insulating layer and electrically connected to the first conductive layer through a third via hole penetrating through the second insulating layer; a third insulating layer arranged on a side, away from the first substrate, of the second insulating layer and covering the second conductive layer; a third conductive layer arranged on a side, away from the first substrate, of the third insulating layer, and electrically connected to the second conductive layer through a fourth via hole penetrating through the third insulating layer; and a fourth insulating layer arranged on a side, away from the first substrate, of the third insulating layer and covering the third conductive layer, wherein a display panel driving IC in the bonding area is located on a side, away from the first substrate, of the fourth insulating layer and electrically connected to the third conductive layer; and/or the display panel according to claim 2, wherein the flexible printed circuit board comprises: a second substrate, wherein the display signal line is arranged on one side of the second substrate; a third substrate arranged on a side, away from the second substrate, of the display signal line; a first wire grounding terminal arranged on a side, away from the second substrate, of the third substrate, wherein the fourth section is arranged on a same layer as the first wire grounding terminal; and a fourth substrate arranged on a side, away from the second substrate, of the first wire grounding terminal; wherein, a vertical distance between the fourth substrate and the first section is greater than a vertical distance between the second substrate and the first section.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623